OFFICE       OF THE AlTORNEY           GENERAL         OF TEXAS
  -i                                          AUSTIN




        Honorable A. A. Uiller
! ;.,   Oounty kttarney
        liewton County
        tmfton,  Taxae


                                                  opinion     x0.     0-5686
                                                  Ro;   lisherirrs
                                                                - Board bills for
                                                        prloooers.
                *our    rfi~~tm   for   opinion    upon     the   r0uorrfag    stated   fp38-
        tiont

                   WGan tha eoPllsi8alonerm*aourt psy a board bill
                for the sherift when he only arreetb a prisoner
                a~@ does’~notplaaehlm in Jail?”
        has been       rsaelved and oareI?ullToonsidsred by t&&o Department.
             The tsherirrof Nawton County, TOMI, 28 oonipetlaatod
                                                               on
        a tea basirr.
             Artdole 1040, Vernon16 AnnotiatadTexss 006~sof Oriminal
        Proaedure,reads am follwmr
                     CEor’tpe safe lceeplng,support and mxintenauae
                of prleonere contIne In Jail or under guard, the
                sherlrf shall be allowed the following ohargasr
                     “1 For the safskebp or each prisoner ror
                etichdd the mutiof rittaen ceata, not to exceed
                the mm of two hundred dollars per month.

                     “2. For support and malntenanoe,for each
                prieoner for eaoh day SW& a~ amount as my be fixed
                by the oormissfonerscourt, provided the same shall
Bon. A. L Uller,   page 8



    be reascmbly Sui%Oient   for such purpose, an6 in
    no event shall it be leas than forty aents pe:r day
    AO~ more than seventy-fiveceritsper day for eaoh
    prisoner. The net profits shell constitutereea
    of oifice ad shall be accounted for by the sherlfr
    in hie Wual report a8 other fees now provided by
    law. The eherltf shall in au& report furnish an
    Itemized verified eooount of all expenditurer  mad8
    by him for feeding and naintsnanaeof prisoners,
    aocompanyingsuch report wlth reoelptsaxxlvouohem
    in support 0r such item 0r expenditure,and the
    dlfferencebetween such expendituresand the amount
    allowed by the comadaafoner:scourt ahall be deemed
    to oonstltutothe net profite ror whloh eeib oftioor
    &all ao8ount a6 fees of oflice.
            *3. Bar neoercrary
                             mediaal bill and reasonable
    extra oompeneatlon  for attentloxito a prleoner during
    elokne5~;euah    M mount am the ccmmls~lonerrr court
    of the county where tho prisoner  is confinrd may
    detenelno to be Just and proper.
         %.   For reasonable   funeral   oxptursw3 in Oaee
    of Qsath."
    The oases or Dall.+aCounty va. Re~nolda, 199 S. Vi.9011,
aailiiarrisOountyVS. HamoM, 8021S. ii.%l, hold that the
                  to the ahorlffior the board antioar8 ot
par diem a.llowanco
prisoner8is for eaoh day the prisoner is in Jail, rrgardless
of whether he remins in Jail the whole of the bay and that
if the.prisoner 18 kept in Jell for any substantial.
                                                   portloh
or the 5ny, the stierifiis entitl& to the full per diem
allowanoe. ';requote fronthe oaae~of Dallas County VB. 30~0lU8,
199 5. 3, 703, at3 r0llowsr
         "11;is contendedby amelimt tit&tCo oon-
    &rue 6.'day'-&used in 6      statute to maan the
    t&e rmm riMnight to ti&l&t would, in many eases,
    work &A iAjU8tiO8.  In reply it ti@t Justly be aaid
    that in meny ways it might work en fnjuatioa to the
    sherlft*toconstrUe the statits as oontended for by
    appellant.
         "It ~612~6thfiti~ the in6tluit Oaf30 the OcUnty
    auditor required thplte nsoord be kept ol'the
    rreotionalpart of t&e day, when only a part or a
Boa. A. h. Xlllsr, page b


     day was oonsurnedin ke*ping a prisoner, in 8ome
     lnstsnoesto the hour, allewlng the sheriff only
     lB/B oants per hour. By thlr methdl It Eight
     arioo that it a prisoner wan reoalved ln the
     mornlq, say at 'Io’elook,   and dlsoharged at 8
     o'olook the aama day, arter two meals were ~Ivem,
     sna all the troubls engendered for reoelrlng,
     keeping, and blrahar&inghim, the eherltf would
     only receive about 18 oents, whloh would inm
     respeot begin to oompensatehim for hfs trouble
     In keeping, supportiq,    ma maintaining him.
     r&en the contractwas made ror t&e pay of the
     rherlft ror auoh serrices there wan nothing said
     about a divlslon of a 4ayts time, ena our deoisi0~
     holding tiiatwhen a day 18 so expreaeml It ir to be
     oonstruad to mean the tlma llaprlw between mld-
     dgbt ana midnight,we ~111 it0 00ntm-m    it,
     lspeolally so when the oounty oomclssionershad the
     opportunity to llmlt it in tha oontraot with the
     sheriir ana fall.4 to do 60.”
     You 8t6te in yo+r letter that the a0f0ndsnf was arrorted
b&i not plaoecl ln jail. We asmme from your letter #at the
amd3d      aa reloarad very 8000.after h$8 arrest, wa8 not
plaoea "ua4er guard" ror any aubstantlallength of tlau and
ww no tla-veb any meala by the tshulft.

     TJnbr the fa8ts atated and assumad,lt is our opinion that
your que8tlon should be aaewsred ln the nsgatlve, and it 18
lo answered.

                                      Very   truly   JOUM

                                 ATTORW?&Y
                                        QENEBAI OT ‘MCXAS


                                 BY
W8T:B                                          NIL J.    mIlnln&
                                                     Asslutsnt
               APPROVEDJm 23, lg41


               ATTORNEYGENSRAL OF TEXAS